Citation Nr: 0302070	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  97-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to March 
1971, including service in the Republic of Vietnam from 
September 1969 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this case for development of the record in 
April 1998 and again in July 1999.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.

4.  Any currently present PTSD is not due to a service 
stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 1991 and West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of letters in March 1992, May 
1997, and November 2000; the discussion in the July 1992, 
July 1995, and August 1996 rating decisions; the July 1992 
and December 1996 statements of the case; by the Board 
Remands in April 1998 and July 1999; and January 1999, March 
2001, and September 2002 supplemental statements of the case. 

He was informed to report for VA examinations, which he did.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further action 
to be taken.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran has been afforded examinations by VA in June 1992, 
June 1996, and November 1998 addressing the disability on 
appeal.  In addition in June 1996 he was given a complete 
psychological testing and evaluation. VA outpatient treatment 
records have been associated with the claims file.  There 
does not appear to be any outstanding medical records that 
are relevant to this appeal.  As noted the claim was remanded 
by the Board in April 1998 and July 1999 to obtain additional 
evidence and to schedule VA examinations.

The veteran was requested to submit verifiable stressor 
information several times.  
The RO submitted the information received from the veteran to 
the Commandant of the United States Marine Corps, and 
assistance was requested and reports were received. 

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  As there is no 
indication that there are additional records that should or 
could be obtained, and it appears that all pertinent evidence 
is on file, no further development is indicated.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board notes that during the pendency of the PTSD claim, 
the applicable criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  
The criteria were again amended effective March 7, 2002.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Under the 
new regulation, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his claim.  The March 2002 amendment is not 
applicable to the instant claim.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  The 
version of § 3.304(f) in effect prior to March 7, 1997, 
required a "clear diagnosis" of PTSD and the amended version 
no longer requires evidence of a "clear diagnosis" of PTSD.  
As the Board finds that the veteran did not engage in combat 
and there is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors, the outcome 
would be the same under either version, and both versions of 
38 C.F.R. § 3.304(f) will be considered.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The evidence does not need to show that the veteran 
personally participated in the event or credibly support all 
of his claimed in-service stressors to substantiate a claim 
for service connection for PTSD.  Pentecost v. Derwinski, 16 
Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997).  Not every stressor asserted by the veteran 
requires substantiation.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Background.   Service medical records are silent as to any 
complaints, treatment, or diagnosis of a mental disorders.  
The veteran's induction examination in February 1967 as well 
as his separation examination in March 1971 were both normal.  

The Board notes that during a VA hospitalization in December 
1974 for a gastrointestinal disorder, he was diagnosed with a 
compulsive personality disorder. 

In a May 1990 intake report from R. Gordon Williams, Ph.D., 
who is a fee based VA provider, he noted the veteran had been 
referred to him for a psychiatric evaluation.  Both the 
veteran and his wife had experienced a series of disabling 
injuries over the past 3 years.  The veteran reported 
rupturing 4 discs while working as a salesman in 1987.  He 
has been unable to work since that time.  In addition his 
wife was involved in an automobile accident in 1987 which 
left her unable to work.  She subsequently suffered a stroke.  
The veteran was noted to need ongoing supportive 
psychrotherapy to deal with his current financial and medical 
stresses.  The diagnostic impressions were adjustment 
disorder with mixed emotional features and rule out PTSD.

The veteran filed a claim for PTSD in February 1991 noting 
that he was receiving counsel through the Veteran's Center 
for PTSD.

In a March 1992 treatment update, Dr. Williams, a VA fee-
based provider, noted that the veteran and his wife were 
continuing psychotherapy through his practice.  The veteran 
was also treated through this practice by Ronald L. Kelley, 
M.D., for appropriate psychochemotheraphy.  Dr. Williams 
noted that the veteran continued to have significant 
difficulties with depression and anxiety.  He continued to 
struggle with his life in the aftermath of the loss of his 
job and his Vietnam residuals had become more apparent in 
recent years since he became disabled.  It was reported that 
the veteran continued to ruminate about "seeing all the body 
bags" at the airport in Danang and he recalled that a close 
friend of his was killed at Khe Sahn.  The veteran described 
feelings of ongoing survivor-guilt as a result of his 
friend's death.  The diagnoses were PTSD and depressive 
disorder.

In an April 1992 statement the veteran reported his stressors 
as being the death of his friend, Private [redacted], who 
was killed at Khe Sanh in 1968.  He served as a pallbearer at 
his funeral.  He also reported being asked by the family to 
help identify the body.  He accompanied the deceased's father 
to the funeral home.  He noted that, " I can still remember 
how [redacted] looked.  He had taken a direct hit from a mortar and 
was just sawdust and tape from his head to his abdomen.  We 
identified him by a small scar on his foot.  [redacted] had joined 
the Marine Corps on my recommendation and I feel responsible 
for his death.  I later volunteered for duty in Vietnam."  

The veteran reported that he subsequently served in Vietnam 
with the Headquarters Company, Headquarters Battalion, 1st 
Marine Division in Danang.  He reported that upon arriving at 
Danang, "I was paraded alongside a huge stack of black body 
bags.  They were stacked higher than I could reach and 
stretched for some distance."  To this day he could not 
stand to be around black polyethylene.  He also stated that 
"I participated in numerous tactical operations as a member 
of the Reactionary Group."  He noted also that he was 
assigned as a clerk in the division personnel section.

The veteran reported sleeping on the floor of an overcrowded 
"hutch" and had traumatic experiences with rats.  There 
were occasions when other marines would "flip out" and shoot 
into the hutches.  Occasionally Vietnamese would be caught in 
the area planting grenades and other devices to kill.  He 
experienced sniper fire and captured a prisoner.  He had 2 
friends wounded and witnessed enemy dead.  

The veteran also reported receiving the Vietnamese Cross of 
Gallantry, Vietnamese Service Medal, Combat Action Ribbon, 
Good Conduct Medal, National Defense Medal, Presidential Unit 
Citation, and a Certificate of Commendation from the 
Commanding General. (The Board notes that the only award 
indicating combat is the Combat Action Ribbon.  However the 
official record does not reveal that he received this award.)

In a June 1992 mental disorders examination the veteran 
reported that he was receiving Social Security benefits as 
well as disability benefits from his previous employer for a 
back injury sustained in 1987.  He had not worked since that 
time.  The veteran reported that prior to joining the Marine 
Corps he had no history of a psychiatric disorder.  He 
reported that he had been in the Marine Corps from 1967 to 
1971 serving a 13-month tour in Vietnam.  He was assigned to 
the 1st Marine Division in the Danang Area.  His primary 
function was administrative and personnel work.  He 
experienced some combat-oriented activities which included 
going on sweeps as part of a reactionary force.  He recounted 
experiences in Vietnam, including arriving in Danang where he 
was paraded alongside a huge stack of back body bags.  He was 
overwhelmed by the large number of bodies.  His best friend 
in high school also joined the Marines and was killed in 
Vietnam in 1968.  This led him to volunteer to go to Vietnam.  
Other experiences included travel outside the compound and an 
occasional run to various landing zones.  He experienced 
sniper fire and had at one time captured a prisoner.  He 
worked at several different jobs since service including as a 
police officer and as an undercover narcotics agent.  His 
last job was as a regional sales manager for Mitsubishi 
Electronics.  He sustained a ruptured disc in that job and 
was eventually fired in 1987 due to his back injury.  

The veteran reported difficulty sleeping and waking up almost 
every hour.  He often dreamed of his friend who was killed in 
combat.  He denied any attempts to avoid thoughts or feelings 
related to this trauma and did not recall any aspects of this 
situation.  He often checks his windows and doors.  He 
reported a good relationship with his wife and children.  He 
had very few friends.  His wife suffered a stroke and this 
had caused some financial hardships on the family.  He was 
seeing a private psychiatrist and a psychologist.

The examiner noted that the veteran was well groomed and 
casually dressed.  He was very pleasant and cooperative.  
Speech was fluent without abnormalities.  He described his 
mood as "pissed off."  He verbalized anger and resentment 
over his current financial situation.  His affect was 
appropriate, and sometimes irritable and hostile.  Thought 
process was goal directed without abnormality.  Memory was 
intact.  He denied suicidal or homicidal ideations.  
Judgment, insight, and intelligence were normal.  The 
diagnoses were depressive disorder, NOS; chronic back pain 
and history of Whipple's disease.  The examiner noted that 
the veteran did not meet the criteria for delayed onset of 
PTSD.

In a March 1996 letter, Don A. Sims, MSSW, LCSW, noted that 
he had treated the veteran since January 1996 for PTSD and 
marital problems.  The veteran had sought treatment due to 
extreme conflict in his marriage due to paranoid jealousy and 
controlling behavior.  It soon became clear that he suffered 
from Vietnam PTSD.  He had flashbacks, intermittent 
awakening, irritability, anger outbursts, hypervigilance, and 
exaggerated startle response.  

In a June 1996 VA examination, the examiner noted that the 
veteran presented with no unusual appearance or mannerisms.  
He fidgeted throughout the interview but demonstrated no 
lability, angry outbursts or emotional displays.  He had been 
under private psychiatric care since about 1989.  He saw a 
psychiatrist biweekly and a psychologist weekly.  The veteran 
reported that his father was an alcoholic and was physically 
and emotionally abusive.  The examiner noted that the 
veteran's grooming and hygiene were excellent.  Affect was 
full and even but somewhat serious.  He was not emotionally 
labile.  There were no angry outburst or crying spells.  He 
was oriented, cooperative, pleasant and appeared to have 
above average intelligence.  He was somewhat jumpy and 
fidgety occasionally throughout the interview.  He could 
recall 3 of 3 objects at 5 minutes and was able to quickly 
make change in his head for a dollar.  He did not often have 
intrusive recollections of the events or thoughts of Vietnam.  
He had nightmares off and on but did not remember them.  He 
screamed once and awakened his wife but did not remember the 
dream.  His interests were limited to his home.  He was 
hypervigilant and had difficulties relaxing.  He did not 
avoid thoughts or feelings associated with Vietnam, and could 
identify no particular traumatic event.  He did not feel 
detached or estranged from others but said he did not trust 
people.  Range of affect was not restricted.  The diagnoses 
were major depression, recurrent; and mixed personality 
disorder with paranoid and avoidance features.  A GAF of 65 
was assigned.  The psychiatrist referred the veteran for 
psychological testing.

The veteran underwent a psychological assessment on the same 
day as the June 1996 psychiatric examination as a result of 
the psychiatrist's recommendation.  The examiner noted that 
the veteran's grooming and hygiene were adequate.  He was 
wary and hypervigilant, constantly inspecting his 
environment.  He appeared very guarded but cooperative.  Mood 
remained taciturn and mildly agitated.  He frequently 
appeared angry, anxious, and unhappy, fidgeting and wringing 
his hands.  Affect was blunt, and at no time did he smile or 
display a sense of humor.  He denied auditory or visual 
hallucinations and there was no overt signs of thought 
disorder.  He denied suicidal or homicidal ideation.  
Judgment and insight were fair.  Level of functioning 
appeared to be average to above average.  The tests 
administers were the Minnesota Multiphasic Personality 
Inventory-II (MMPI-II); Personality Assessment Inventory 
(PAI); Beck Depression Inventory (BDI); Mississippi Scale for 
Combat Related PTSD (Mississippi Scale); and, the Combat 
Exposure Scale (CES).  The test results indicated the veteran 
was depressed and chronically tense and anxious.  Score on 
the BDI was 24 indicating moderate to severe depression.  He 
appeared to be easily overwhelmed by stress and possessed 
rather limited coping resources.  He was prone to worry and 
catastrophically ruminate over relatively minor problems 
encountered in daily life.  He may frequently experience an 
impending sense of doom for which he has no explanation.  The 
results of the PAI suggested that he had difficulty 
controlling expression of his anger and may be perceived as 
having a hostile angry temperament consequently he may adopt 
a mostly passive dependent role in life.  He had little sense 
of power to change his life.  Depression and somatization 
appeared to be his prominent defense mechanism.  On the 
Mississippi scale he scored 130 which was well above the cut 
off for combat related PTSD, however on the combat exposure 
scale he reported a relatively low frequency of combat 
experience.  The diagnoses were major depression, recurrent, 
without psychotic features; psychological factors affecting a 
medical condition; personality disorder not otherwise 
specified with borderline and paranoid features.  The 
examiner noted that the veteran appeared to have genuine 
distress surrounding his experiences in Vietnam but did not 
meet the full DSM-4 criteria for combat related PTSD.  It was 
difficult to identify a stressor which met the DSM criteria.  
The experiences he described as salient appeared to be the 
kind of stressors experienced by all soldiers in a combat 
zone.  He denied major engagements with the enemy, recurrent 
nightmares, and flashbacks of the war.  His intrusive 
thoughts centered around the death of his friend, which 
occurred prior to his going to Vietnam, and his recollection 
of body bags.  Furthermore his history of child abuse by his 
father suggested that his mental health problems may predate 
Vietnam, although they may have been exacerbated there.

In April 1998 the Board remanded this claim for additional 
development.  This included obtaining the veteran's military 
personnel records, and again requesting the veteran to supply 
any additional stressor details.  The stressor information 
and personnel files were to be summarized and submitted to 
the Commandant of the Marine Corps for verification of the 
alleged stressors.  A new examination was also to be afforded 
the veteran if the RO established the existence of a 
verifiable stressor.

The veteran's record of service was received in September 
1998.  This record did not reveal any participation in combat 
in Vietnam.

In November 1998 the veteran was afforded a VA PTSD 
examination.  The examiner noted that like the previous VA 
examiners he found no evidence of PTSD or any other anxiety 
disorder.  While the veteran did seem to hold to the idea of 
having nightmares and distrustfullness which he attributed to 
his service in Vietnam, he certainly was unable to provide a 
history in the interview which indicated any specific combat 
stressors or other than extremely general or impressionistic 
content to which he has attributed his present claim.  The 
veteran was extremely vague when the examiner tried to get 
him to describe any specific events of his military service.   

The examiner noted the veteran was casually but neatly 
dressed.  From the beginning of the examination he exhibited 
a plodding, highly passive, and often passive-aggressive 
manner of interacting.  He was frequently insistent upon 
providing detailed information about problems he had and 
seemed to have a specific agenda of material which he wished 
to present, which was exactly what he had offered in written 
correspondence.  In general his manner and behavior was 
evasive.  He was not particularly friendly, but he was 
cooperative.  Affect was moderately dysphoric.  He remained 
calm and relaxed throughout the examination.  He showed a 
full range of affect which was appropriate.  He was alert and 
oriented.  There was no unusual psychomotor activity or 
gestures and behavior. He denied suicidal or homicidal 
ideation.  There was no evidence of auditory or visual 
hallucinations, paranoid or psychotic thoughts. Judgment was 
good.  The primary diagnosis was personality disorder and the 
Axis I diagnosis was major depression, recurrent.

In July 1999 the Board again remanded this claim noting that 
the RO failed to provide a summary of the alleged stressors 
to be sent to the Marine Corps for assistance in 
corroborating the alleged stressors.

In October 1999 the RO provided data concerning the veteran 
and his reported stressors to the Commandant of the Marine 
Corps and requested that research be conducted to obtain 
information which would substantiate and verify the veteran's 
claimed stressors.

By letter dated in November 1999, the Service Department 
responded that insufficient information had been supplied for 
the purpose of conducting any meaningful research.  The 
service noted that while unable to verify the death of the 
veteran's friend, there was an individual by that name listed 
in the directory on the Vietnam memorial wall.  In addition 
it was noted that remains of servicemen killed in action were 
identified by personnel in the unit who knew the individuals.  
All identification was completed prior to shipping the 
remains back to the United States.  In addition the Service 
Department noted that the official records did not show that 
the veteran was awarded the Combat Action Ribbon.

The file contains several private and VA medical treatment 
records for the veteran which include a diagnosis of PTSD, 
including a letter from Kurt Guindon, M.D., dated in April 
2000, noting that he interviewed the veteran in April 2000 
for 3 hours.  Dr. Guindon provided a detailed history for the 
veteran, including the veteran's account of the death of a 
hometown friend who was killed in Vietnam and his own 
experiences while in Vietnam.  The veteran's Vietnam 
experiences began with his arrival at Danang and seeing body 
bags.  The following account was provided for his Vietnam 
service:

He was initially assigned an 
administrative post, then after two weeks 
he was assigned to a "reactionary 
force".  He went out on patrols, search 
and destroy sweeps, manned the line and 
had bunker duty.  He would be in and out 
of the jungle every other day, and 
sometimes for several days at a time, 
then in base for several days, 
alternating for his tour.  He made trips 
to other areas at the direction of his 
GySgt in the service of his 
administrative duties.  He engaged in 
several firefights, wherein he was fired 
upon by enemy troops.  He had a sapper 
appear in his doorway one night, and when 
he raised his weapon to shoot him he ran 
from the barracks.  A short while later a 
building blew up further down the camp.  
He was riding in a jeep at one point and 
took a sniper round in the windshield, 
causing the driver to careen into the 
ditch.  He and his driver caught a 
prisoner on one occasion and turned him 
over to the MP's, and this prisoner was 
later tortured.  He was with his squad 
when he took friendly artillery fire on 
one occasion.  He saw dogs tearing up 
bodies near a village where they had 
earlier engaged in a sweep.  He witnessed 
the torture of prisoners wherein they had 
their skin removed an inch at a time, 
they had slivers of wood inserted under 
their fingernails, and they were burned 
alive to encourage the other prisoners to 
talk.  While playing poker with ten or so 
other marines he witnessed a Marine pull 
out a .45 pistol and shoot another US 
Marine in the head, possibly because the 
second Marine was Oriental.  And at one 
point [the veteran] was taken hostage in 
a bar by African-American Marines and 
held at gunpoint for hours until the 
crisis could be resolved by MP's.

The Based on his interview, Dr. Guindon opined that the 
veteran, "suffers from combat-related PTSD, and that his 
symptom picture is typical of those veterans with PTSD, 
Vietnam, Korea and WWII, who I have treated in the past, 
excepting he has zero substance abuse."

The file also contains copies of e-mail messages dated in 
April 2001 from two individuals who had served with the 
veteran in Vietnam and who were providing comments in 
response to his list of stressors.  In one message, an 
individual identified as "[redacted]" stated that "we didn't take 
any rocket when I was in the unit."  His e-mail message 
contains no information which tends to corroborate the 
veteran's claimed stressors.  The other e-mail message from 
an individual identified as [redacted] also contains little 
information which would tend to corroborate the claimed 
stressors.  This individual did state the following:

I remember one night a big rocket came 
over and landed somewhere around one of 
our support regiments (was it 26th Mar, 
28th Mar, don't remember).  It was very 
close to us and very loud.  I got up to 
run to the bunker, fell down and broke my 
toe.  Otherwise, I don't remember seeking 
Gooks "planting" grenades, or rocket 
deployable weapons.

Analysis.  The Board has reviewed all the evidence of record 
including the service medical and personnel records, the 
information from the Marine Corps, the reports of VA 
examination and VA treatment records.  The record reflects 
that VA psychiatric and psychological examinations for 
disability evaluation purposes in June 1992, June 1996, and 
November 1998 failed to result in a diagnosis of PTSD.  
However, Dr. Williams and Dr. Guindon have diagnosed PTSD.

The Board finds that the veteran is not shown to have engaged 
in combat with the enemy based on the evidence of record.  
Accordingly, service connection for PTSD requires credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f) (2002).

While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers may 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  The pertinent regulations require 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that if the "claimed stressor is not combat 
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen v. Brown, 10 Vet. App. 128, 142 (1997) 
(emphasis added). 

The Board finds that there is no evidence to support the 
veteran's assertions as to any of his claimed stressors.  His 
primary stressor is the death of a friend in Vietnam.  
However, by his own admission he was not in Vietnam at that 
time.  He volunteered to go to Vietnam after his friend's 
funeral.  Attempts were made to confirm the veteran's other 
stressors, including seeking additional information from the 
veteran so that certain claimed incidents could be 
researched; however, the evidence submitted continued to be 
vague and insufficient.  

The veteran provided details in his April 1992 3-page 
stressor document about several alleged stressors, including 
the fact that "we also had occasion to deal with rockets and 
mortars."  He also submitted 2 e-mail buddy statements dated 
in April 2001 to support his claim.  The first from someone 
named [redacted] noted that the incidences the veteran 
described must have happened when he was with another unit or 
after he left Vietnam.  He noted that "we didn't take any 
rockets while I was in the unit."  The second e-mail from 
"[redacted]" in essence did not remember any particular 
stressors but then noted, "I remember one night a big rocket 
came over and landed somewhere around one of our support 
regiments...."  The Board finds that the facts in this case 
are distinguishable from those in Pentecost v. Principi, 16 
Vet. App. 124 (2002), and Suozzi v. Brown, 10 Vet. App. 307 
(1997).  In both cases, the Court found that the Board had 
defined corroborative evidence too narrowly.  However, in 
this case, the incident of a rocket landing somewhere near 
the veteran was not noted as a stressor by Dr. Williams who 
diagnosed PTSD in 1992 or by Dr. Guindon who diagnosed PTSD 
in April 2000.  The Board finds the report of other stressors 
upon which a diagnosis of PTSD has been based to be too vague 
to permit investigation or to be not credible.

Because some of the claimed stressors are not the type of 
incidents which would be recorded in official military 
records, and others are not apparent in the official records, 
and because the dates and details of the claimed incidents 
could not be confirmed, the Board finds that it would be 
futile to attempt to undertake an additional search at this 
juncture.  Therefore, the Board finds that there is no 
evidence to support the veteran's allegations as to his in-
service stressors.  Since the evidence does not reflect that 
the veteran engaged in combat with the enemy, corroborating 
supporting evidence is needed to verify the claimed 
stressors.  In that regard, attempts to locate supporting 
documentation have been unsuccessful.  As no relevant 
information has been forthcoming, the Board finds that the 
veteran's claim fails in this element.

The veteran argues that his currently diagnosed PTSD is 
related to psychological stress he experienced in service.  
The veteran's lay opinion as well as the lay opinions of his 
family and friends to the effect that his currently diagnosed 
PTSD is attributable to service stressors is not competent 
evidence of a such a nexus since lay persons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Since the Board has determined that the veteran did not 
engage in combat, service connection cannot be granted for 
PTSD without credible supporting evidence confirming at least 
one of the claimed in-service stressors upon which a 
diagnosis of PTSD has been based.  Inasmuch as none of the 
claimed in-service stressors has been confirmed by any 
supporting evidence, the veteran's appeal for service 
connection for PTSD must be denied.  In reaching this 
decision, the Board has determined that application of the 
benefit-of-the-doubt doctrine is not applicable because the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

